COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00177-CR
                              NO. 02-15-00178-CR
                              NO. 02-15-00179-CR


JACKIE L. STOKES                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NOS. 1386069D, 1390633D, 1390634D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Jackie L. Stokes pled guilty and judicially confessed to

possession of less than one gram of cocaine in two separate cases and to

possession of less than one gram of heroin in a third case. Under the terms of

the plea-bargain agreements, the trial court found Appellant guilty of the offenses


      1
       See Tex. R. App. P. 47.4.
and sentenced him to nine months’ confinement in each case, with the sentences

to run concurrently. In each case, the trial court signed a certification stating that

the case was a plea-bargain case and that Appellant had “NO right of appeal.”

       Appellant filed his notices of appeal on May 12, 2015. On June 1, 2015,

we informed Appellant of the contents of the certifications and stated that we

could dismiss the appeals unless, on or before June 11, 2015, he or any party

desiring to continue the appeals filed a response showing grounds for continuing

the appeals. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. We have received no

response. Accordingly, we dismiss the appeals. See Tex. R. App. P. 25.2(d),

43.2(f).

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 2, 2015




                                          2